People v Stuffle (2022 NY Slip Op 06193)





People v Stuffle


2022 NY Slip Op 06193


Decided on November 3, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:November 3, 2022

112192
[*1]The People of the State of New York, Respondent,
vLonsdale Stuffle, Appellant.

Calendar Date:October 7, 2022

Before:Garry, P.J., Lynch, Clark, Reynolds Fitzgerald and McShan, JJ.

Thomas J. Butler, Albany, for appellant.
J. Anthony Jordan, District Attorney, Fort Edward (Taylor R. Fitzsimmons of counsel), for respondent.

Appeal from a judgment of the County Court of Washington County (Kelly S. McKeighan, J.), rendered October 4, 2019, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
In satisfaction of a four-count indictment, defendant pleaded guilty to criminal sale of a controlled substance in the third degree and waived his right to appeal. County Court sentenced defendant, pursuant to the terms of the plea agreement, to a prison term of two years followed by one year of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues that may be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Accordingly, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Washburn, 76 AD3d 1120, 1121 [3d Dept 2010], lv denied 16 NY3d 864 [2011]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]; People v Cruwys, 113 AD2d 979, 980 [3d Dept 1985], lv denied 67 NY2d 650 [1986]).
Garry, P.J., Lynch, Clark, Reynolds Fitzgerald and McShan, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.